Title: To Thomas Jefferson from J. Phillipe Reibelt, 10 January 1806
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Monsieur le President!
                            Baltimore le 10 Janv. 1806.
                        
                        Les 6 planches cijointes donnent les Chaines des principales Montagnes en Suisse.— Enlumineès et encadreès je
                            les ai vû faire le plus bel effet dans les Cabinets les plus distinguès.— Elles sortent de ma petite bibliotheque privèe,
                            et sont rares a trouver en Europe. Il y a longtems, que je me permois, de prendre la libertè, de Vous les presenter.—
                            J’ose en ce moment paroitre devant Vous avec elles. Cette humble offrande entrante dans la Categorie affirmative de votre
                            gracieuse Lettre du 12 Oct.—je ne doute point que Vous ne lui accorderez pas l’heureux sort d’habiter votre Cabinet
                            d’etude.
                        Pourois je par le Sacrifice de ma Vie doubler celle du Philosophe practique, qui—tenant, a l’instar de Son
                            Collegue en France—la puissance seduisante dans ses mains—a—pour le bonheur de l’humanitè preferè, d’en faire un usage
                            tout opposè—celui: de relever au lieu d’exterminer les principes liberaux!— Certes, Votre Vie, et Votre Continuation dans
                            la plaçe la plus sublime de l’univers—est, dans les Circonstances actuelles, qui vont plus tôt augmenter que diminuer, si
                            les succes de ce grand Usurpateur continuent, est plus necessaire au Soutien de la belle Cause, qui nous est si chere,—que votre Modestie Vous permet d’entrevoir Vous même.
                        Que Je suis cette fois—au Milieu des foudres du Malheur, qui menacent a m’accabler pour la seconde fois en
                            çe pays—soulagè par la douce Certitude de la sincere bienveillance de l’homme, que j’admire comme le plus digne de tous,
                            que jamais la Nature a produit—du Pere et Chef des principes pour les quels je souffre.
                        Je ne sais, depuis ma jeunesse, dire, que ce, que je pense et sens—sans quoi je ne serais
                                pas au point ou je suis— Veuillez donc accueillir ces epanchemens pures d’un Coeur republicain, tels qu’ils le
                            meritent—c’est a dire—comme l’expression irretenable de la plus intime persuasion.
                        
                            Reibelt.
                        
                    